DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15, 16, 19, 21, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2007/0119668 to Webster et al. in view of KR-1999027811 (KR’811).
Re: claims 1 and 19.  Webster et al. show in figures 1-3 a brake shoe 10 for a drum brake, comprising: a unitary body as described in paragraph [0013] defining a brake table 22; a web 18 supporting the brake table 22, the web having first or bottom and second or top ends, the first or bottom end configured for coupling to an associated brake spider of the drum brake and the second or top end configured via a force receiving surface to respond to a force applied by an actuator that causes the brake shoe to move between positions of engagement and disengagement with an associated braking surface; and, a first support 20 extending between the web 18 and the brake table 22, but is silent with regards to the first end being configured to specifically for pivotally coupling to a brake spider.
KR’811 teaches in figure 1 the use of a brake shoe having a first or bottom end configured for pivotally coupling to an associated brake spider 10 via its connection to element 12 and teaches a second or top end configured to respond to a force applied by an actuator 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake shoe of Webster et al. to have included a first or bottom end configured for pivotally coupling to a brake spider, in view of the teachings of KR’811, in order to provide a means of causing the brake shoe to effectively move towards and away from the inner drum brake surface to apply and release the brakes, respectively.







See Next Page.
Re: claim 2.  Webster et al., as modified, teach in figures 1-3 of Webster et al. wherein the first support 20 extends between an outboard side of the web and a radially inner surface of the brake table as labeled in annotated figure 3 below.
[AltContent: rect]
[AltContent: textbox (Outboard side of web)][AltContent: arrow][AltContent: textbox (Radially inner surface of the table)][AltContent: arrow]
    PNG
    media_image1.png
    318
    507
    media_image1.png
    Greyscale


Re: claim 3. Webster et al., as modified teach in figures 1-3 of Webster et al. wherein the first support 20 is spaced from the web 18 and the brake table 22 except at first and second ends of the first support due to the hollow space 24.     
Re: claims 4 and 21. KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein a support between the web and table comprises a vibration damper 28 configured to deflect from an unloaded position to a loaded position in the presence of a load and to return from the loaded position to the unloaded position in the absence of the load by virtue of the first support being described at the bottom of pg. 3 and the top of pg. 4 of the English translation of KR’811 as being made of a material susceptible to vibration (element 28 of the support).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first support of Webster et al., as modified, to have been a vibration damper configured to deflect, in view of the teachings of KR’811, in order to provide a means of helping to absorb shock in the drum brake system to decrease NVH issues.
Re: claims 5, 6, 15, and 16. KR’811, as modified, teaches in the last figure of KR’811 the limitation wherein the vibration damper 28 includes first and second end sections at the respective ends and an intermediate or central section between the first and second end sections, the first and second end sections having a curvature greater than zero about corresponding first and second points disposed on a first side of the vibration damper and the intermediate section having a curvature greater than zero about a point disposed on a second side of the vibration damper opposite the first side as shown below in the annotated drawing.

See Next Page.
[AltContent: textbox (Inflection points between intermediate section and the respective end sections)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curvature )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curvature )][AltContent: arrow]	
    PNG
    media_image2.png
    472
    370
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vibration damper of Webster et al., as modified, to have included the recited configuration, in view of the teachings of KR’811, in order to provide a desired degree of shock absorption in the drum brake system to decrease NVH issues.
Re: claim 8.  Webster et al., as modified, teach in figure 1 the limitation wherein a plane containing a circumferential center of the first support 20 is angled some degrees relative to a radius of curvature of the brake table 22 wherein the first support 20 is coupled to the brake table as shown and as broadly recited.   
Re: claim 9.  KR’811, as modified, teaches in figure 4 and the last figure of KR’811 the limitation comprising a second support, as labeled, on a first circumferential side of and adjacent to the first support and a third support, as labeled, on a second circumferential side of and adjacent to the first support, a distance between the first and second supports different from a distance between the first and third supports as shown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the single continuous support of Webster et al. to have included a plurality of supports arranged as recited, in view of the teachings of KR’811, in order to provide adequate support structure between the web and the table while reducing the amount of material usage resulting in reduced weight and cost.
Re: claims 10, 13, 22, and 25.  Webster et al. show in figures 1 and 3 a brake shoe for a drum brake, comprising: a unitary body as described in paragraph [0013] defining a brake table 22, first and second webs 18, 18 supporting the brake table and spaced from one another, each of the first and second webs having first and second ends as shown, the first or lower end and the second or upper end configured to be connected to drum brake components to cause the brake shoe to move between positions of engagement and disengagement with an associated braking surface, and a first support 16 extending between the first and second webs 18, 18 or between one of the first and second webs and the brake table and having a first configuration; and a second support 20 extending between the first and second webs or between one of the first and second webs 18 and the brake table 22 and having a second configuration different from the first configuration, but is silent with regards to the first end being configured for pivotally coupling to an associated brake spider and the second end configured to respond to a force applied by an actuator that causes the brake shoe to move between positions of engagement and disengagement with an associated braking surface.
KR’811 teaches in figures 4 and the last figure of the patent the first or lower end configured for pivotally coupling to an associated brake spider 10 of the drum brake and the second or upper end configured to respond to a force applied by an actuator 30 that causes the brake shoe to move between positions of engagement and disengagement with an associated braking surface 26 or the inner surface of the drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second end of Webster et al. to have been configured for pivotally coupling to an associated brake spider of the drum brake and configured to respond to a force applied by an actuator causing the brake shoe to move between engagement and disengagement with an associated braking surface, in view of the teachings of KR’811, in order to provide a means of facilitating the brake actuation and brake release operations to initiate decelerating or to stop decelerating a vehicle, respectively.  With regards to claims 22 and 25 also see the rejection of claim 4 which includes the teaching of modifying a support between a web and table (i.e. the second support in claims 22 and 25) being in the form of a vibration damper; Examiner notes that the modification of the second support of the Webster et al. device with the teachings of  KR’811 results in only the second support being in the form of a vibration damper and thus being configured to dampen vibration in the brake shoe at a selected frequency as best understood.  
Re: claim 11.  Webster et al., as modified, teach in Webster et al. the limitation wherein at least one of the first support and the second support particularly the first support 16 extends between an inboard side of the first web and an inboard side of the second web.
Re: claim 12.    Webster et al., as modified, teach in Webster et al. the limitation wherein at least one of the first support and the second support 20 extends between the first web 18 and the brake table 22.
Re: claim 18.  KR’811 teaches in figure 4 and the last figure of KR’811 the limitation comprising a second support, as labeled, on a first circumferential side of and adjacent to the first support and a third support, as labeled, on a second circumferential side of and adjacent to the first support, a distance between the first and second supports different from a distance between the first and third supports as shown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the support of the brake shoe of Webster et al., as modified, to have included a second support as arranged, in view of the teachings of KR’811, in order to provide a means of reinforcing the brake shoe structure for improved reliability. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. in view of KR-1999027811 (KR’811) as applied above, and further in view of CN-106907409 (CN’409).
Re: claim 7.  CN’409 teaches in figure 1 the limitation wherein a width of the web is greatest at one of the first end of the web and the second end of the web or particularly the second or upper end as shown by the increased width in the area around elements 4, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the width of the second or upper end of the web of Webster et al., as modified, to have been greatest, in view of the teachings of CN’409, in order to provide a means of being able to accommodate the force from the actuator with less possibility of breaking or becoming damaged. 
Re: claim 17.  CN’409 teaches in figure 1 the limitation wherein a width of the web is greatest at one of the first end of the web and the second end of the web or particularly the second or upper end as shown by the increased width in the area around elements 4, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the width of the second or upper end of the web of Webster et al., as modified, to have been greatest, in view of the teachings of CN’409, in order to provide a means of being able to accommodate the force from the actuator with less possibility of breaking or becoming damaged. 

Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2007/0119668 to Webster et al. in view of KR-1999027811 (KR’811) as applied above, and further in view of CN-101391611 (CN’611).
CN’611 teaches creating a 3-dimensional model of the brake shoe in the form of a mold as described in the background specifically in the section of the English translation starting with “banburying and pelleting”, converting the three dimensional model into program instructions for an additive manufacturing machine as described in the 6th spaced section in the description staring with “the composition brake shoe manufacturing process” where it discusses starting the internal mixer program step of the manufacturing process, and successively depositing layers of material, responsive to the program instructions using the additive manufacturing machine to form the brake shoe by virtue of the start and completion of the mixer program for depositing the premix of the shoe body into the mold as understood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of manufacturing the brake shoe of Webster et al., as modified, to have included the recited substeps, in view of the teachings of CN’611, in order to provide a means of efficiently producing a reliably made brake shoe for improved safety.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 15 and 16.  The phrase “the vibration damper” lacks proper antecedent basis.
Response to Arguments
Applicant’s arguments, see pgs. 13-14, filed 5/17/22, with respect to the rejection(s) of claim(s) 1-6, 8-9, 19, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Webster et al. in view of the teachings of KR’811 starting with Webster et al. as the base reference since it includes the unitary brake shoe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 22, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657